  EXHIBIT 10.2

 
 
ASSIGNMENT AND BILL OF SALE
 

STATE OF TEXAS
$

 
 
$

 
COUNTY OF PECOS
$

 

 
For and in consideration of the sum of One Hundred Dollars ($100.00) and other
good and valuable consideration, the receipt, adequacy, and sufficiency of which
are hereby acknowledged, Wyatt Petroleum, LLC (formerly Nautilus Energy, LLC)
and Wyatt Permian, LLC (formally Nemo Fund I, LLC) (collectively herein
"Assignor") whose address is 24 Greenway Plaza, Suite 600, Houston, Texas 77046,
does hereby SELL, TRANSFER AND ASSIGN unto AMAZING ENERGY, LLC, whose address is
5700 W. Plano Parkway, Suite 3600, Plano, TX 75093 ("Assignee"), effective as of
October 12, 2018, at 7:01 a.m., Central Time (the "effective Time"), subject to
the terms and conditions herein and as set forth in the Purchase and Sale
Agreement between the parties, all of Assignors right, title and interest in and
to all of the following assets, properties, leasehold, wells, facilities,
equipment, agreements being referred to herein and located in Pecos County,
Texas, (collectively the "Assets"):
 
(a) All of Assignor's right, title and interest in the oil, gas and/or other
minerals leases and leasehold estates acquired by Seller in any Assignment of
Oil and Gas Leases, Assignment and Bill of Sale, Exploration Agreements,
Stipulation of Interest and Cross-Conveyance agreements or other documents
assigning leasehold interest, wells and/or well bores, or oil and gas interest,
said assignments being recorded in Pecos County, TX and attached thereto a list
of leases and lands assigned in such assignment or other document, such
assignments to Assignor are described in Exhibit "A" attached hereto for all
purposes, located in the Indian Mesa Field in Pecos County, Texas, including all
extensions, renewals, top leases, ratifications, or amendments thereof and all
working interest leasehold interest operating rights, carried interest or other
rights granted to Assignor (collectively the "Lands") together with all the
property and rights incident thereto, including all rights in any pooled,
unitized or connunitized acreage by virtue of the Lands be a part thereof, all
production from the Lands, from and after the Effective Time, and any pool or
unit to the extent allocated to any such Lands and all interest in any wells
located on the Lands or in any pool or unit and attributable to the Lands, but
subject to all assignments of any overriding royalty interest or other interest
of record in Pecos County, Texas, if any; and
 
(b) All of Assignor's right title and interest in producing, nonproducing,
shut-in and abandoned oil and gas wells, wellbores, the casing and tubing
therein and all downhole and wellhead equipment, and all leasehold equipment,
structures and other equipment, facilities and personal property situated on the
Leases and all of the interest owned by Assignor in and to all personal
property, improvements, lease and well equipment, appurtenances, pipelines
(owned by Assignor as of the Effective Time) pumps, facilities, separators,
tanks and other fixtures ( the "Facilities") located on attributable to or used
in connection with the Assets located on the Lands (hereinafter referred to as
the "Wells") the wells being shown on Exhibit "A-1" attached hereto. Attached
hereto for all purposes is group of pictures and a spread sheet that evidence
and reflect the facilities and equipment at each well site and tank battery site
and being a part of the Assets, collectively marked as Exhibit "M" and "B2"; and
 
 
-1-

 
 
(c) To the extent assignable, all contracts and contractual rights and interest
covering or affecting any or all of the interest described or referred to above,
including, without limitation, all farm-out and farm-in agreements, area of
mutual interest agreements, operating agreements, production sales and purchase
contracts, saltwater disposalagreements, surface use agreements or leases,
division and transfer orders, licenses and other contracts or agreements
covering or affecting any or all of the interest described or referred to above
(hereinafter referred to as the "Contracts"), as shown in Exhibit "C" attached
hereto; and
 
(d) To the extent assignable, all easements, rights-of-way, surface use
agreements or leases, fee estates, licenses, authorizations, permits, waivers
and similar rights and interest applicable to, or used or useful in connection
with, any or all of the interest described in Subparagraphs (a) and (b) above
(collectively the "Other Real Property"); and
 
(e) All oil, condensate, natural gas, natural gas liquids, if any, or other
gases and other minerals produced after the Effective Time, if any, attributable
to all or any part of the Assets; and
 
(f)      All well, legal and title files concerning the Leases, Wells,
Equipment, Contracts or other Real Property owned by or subject to the
possession or control of Assignor (collectively the "Files"); and
 
(g) The right to operate the Leases (insofar as the Leases cover the Lands) and
Wells.
 
(h) Any person or entity obtaining an Assignment of rights in the Leases: (1) Is
deemed to have accepted liability for the non-performance of any express or
implied Lease obligations accruing prior to the date of Assignment; and (2) Is
liable for the proper performance of express and implied lease obligations from
and after the date of Assignment. Liability for the non-performance of lease
obligations will be in addition to the liability of LESSEE, any assignees
obtaining an interest through LESSEE, or any assignees obtaining an interest
through LESSEE'S assignees. The liability of LESSEE and all assignees
transferred an interest in the leases is joint and several.
 
(i) Lessee assumes, and agrees to comply with, from and after the date of this
assignment, the express and implied covenants created by the oil and gas leases.
From and after the date of this assignment Lessee agrees to indemnify Lessor
against any liability, claim, demand, damage, or cost, including litigation
costs and attorney fees, associated with the oil and gas leases and the interest
assigned to Lessee.
 
TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
forever, subject, however, to all the terms and conditions of this Assignment
and Bill of Sale.
 
 
-2-

 
 
THIS ASSIGNMENT IS MADE WITHOUT ANY EXPRESS, IMPLIED, OR STATUTORY WARRANTY OR
REPRESENTATION AS TO THE CONDITION, QUANTITY, QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR ANY PURPOSE, SAFETY, FREEDOM FROM DEFECTS OR
COMPLIANCE WITH REGULATORY AND ENVIRONMENTAL REQUIREMENTS OR ANY OF THE LANDS,
WELLS, FACILITIES, PIPELINES, FLOWLINES OR EQUIPMENT ASSIGNED HEREBY. ASSIGNOR
DOES NOT IN ANY WAY REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO ASSIGNEE BY
OR ON BEHALF OF ASSIGNOR ASSIGNEE IS ACQUIRING THE ASSETS IN AN "AS IS, WHERE
IS" CONDITION, AND (ii) SHALL ASSUME ALL RISKS AND LIABILITIES THAT THE ASSETS
MAY CONTAIN HAZARDOUS MATERIALS OR OTHER WASTE, TOXIC, HAZARDOUS, EXTREMELY
HAZARDOUS, OR OTHER MATERIALS OR SUBSTANCES, OR OTHER ADVERSE PHYSICAL
CONDITIONS, INCLUDING THE PRESENCE OF UNKNOWN ABANDONED OIL AND GAS WELLS, WATER
WELLS, SUMPS, PITS, PIPELINES, OR OTHER WASTE OR SPILL SITES. ASSIGNOR AND
ASSIGNEE AGREE THAT TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE OPERATIVE,
THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS PARAGRAPH ARE
"CONSPICUOUS."
 
Any amounts and/or debts which are due and owing to Seller/Assignor (Wyatt
Petroleum, LLC and/or Wyatt Permian, LLC) prior to the effective date of this
Agreement, whether now known or unknown, by co-working interest owners, joint
operators, non-participating working interest owners, or any party who owes
monies or debt to Seller/Assignor with respect to any of the properties and/or
operations of the properties assigned under this Agreement, whether known or not
known on the Effective Date, shall remain owed to Sellerand are not assigned by
this Agreement. Additionally, any rights or causes of action that are held by
Seller with respect to any of the properties and/or operations of the properties
conveyed under this Agreement, whether now known or unknown, remain with Seller
and are not intended to be assigned by this Agreement.
 
To the extent permitted by law, Assignee shall be subrogated to Assignor's
rights in and to representations, warranties, and covenants given with respect
to the Contracts, Agreements, Assets, Leases, and Wells. Assignor hereby grants
and transfers to Assignee, its successors and assigns, to the extent so
transferable and permitted by law, a proportionate part of the benefit of and
the right to enforce the covenants, representations and warranties, if any,
which Assignor is entitled to enforce with respect to the Assets. Assignee
hereby agrees to accept the Assets, equipment, Wells, facilities, contracts and
other Real Property assigned herein, and that Assignee accepts the same "AS IS,
WHERE IS" and "WITH ALL FAULTS". Effective as of the Effective Date and to the
extent of the Assets, Assignee agrees to assume all responsibility for and
obligations with respect to the Wells, the casing and all other equipment, and
all other personal property and fixtures used on or in connection therewith on
and after the Effective Time. ASSIGNEE EXPRESSLY ASSUMES ANY AND ALL LIABILITY
AND RESPONSIBILITIES FOR ALL PLUGGING OBLIGATIONS REGARDING THE WELLS. ASSIGNOR
KNOWS OF NO EXISTING OR ASSERTED REGULATORY ACTIONS OR CLAIMS RELATING TO ANY
ENVIRONMENTAL VIOLATION OR UNCORRECTED RELEASES, THEREFORE ASSIGNEE ASSUMES
ALL RESPONSIBILITY AND LIABILITIES FOR ANY ENVIRONMENTAL CLAIMS OR REMEDIATION
REQUIREMENTS ARISING FROM THE OPERATIONS OF THE ASSETS FROM AND AFTER THE
CLOSING DATE.
 
 
-3-

 
 
SUBJECT TO THE OTHER PROVISIONS HEREIN, ASSIGNEE SHALL PROTECT, DEFEND,
INDEMNIFY AND SAVE ASSIGNOR AND ASSIGNOR'S EMPLOYEES, AGENTS, REPRESENTATIVES,
AND ANY OTHER PARTY CONTRACTING WITH ASSIGNORS, AND THEIR RESPECTIVE EMPLOYEES
OR SUBCONTRACTORS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION, SUITS, LIABILITIES, DAMAGES, AWARDS AND JUDGMENTS OF WHATSOEVER NATURE
(AND ALL REASONABLE ATTORNEY'S FEES AND COSTS OF LITIGATION OR SETTLEMENT
INCURRED IN CONNECTION WITH THE SAME) ARISING IN FAVOR OF ANY PARTY (INCLUDING
ASSIGNEE, ITS EMPLOYEES, AND ANY OTHER PARTY WHOMSOEVER) FOR OR ON ACCOUNT OF
PERSONAL INJURY, DEATH OR LOSS OF OR DAMAGE TO PROPERTY OR OTHER INTERESTS OF
ANY KIND OR CHARACTER, ARISING IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, FROM
ASSIGNEE'S USE OR OPERATIONS OF THE ASSETS, WELLS AND FACILITIES AND ACTIVITIES
HEREUNDER; PROVIDED, HOWEVER, THE FOREGOING INDEMNITY SHALL NOT BE CONSTRUED TO
INDEMNIFY ASSIGNOR TO THE EXTENT THAT ANY SUCH PERSONAL INJURY, DEATH, OR LOSS
OF OR DAMAGE TO PROPERTY, OR OTHER INTERESTS OF ANY KIND OR CHARACTER, SERVING
AS THE BASIS OF SUCH CLAIMS, DEMANDS, CAUSES OF ACTION OR JUDGMENTS OF
WHATSOEVER NATURE HAVE BEEN CAUSED BY, OR RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ASSIGNOR OR ASSIGNOR'S EMPLOYEES, AGENTS, REPRESENTATIVES,
AND INVITEES FROM WHICH ASSIGNOR SHALL PROTECT, DEFEND, INDEMNIFY AND SAVE
HARMLESS ASSIGNEE AND ASSIGNEES OFFICERS, DIRECTORS, AND EMPLOYEES (INCLUDING
ALL REASONABLE ATTORNEY'S FEES AND COSTS OF LITIGATION OR SETTLEMENT INCURRED IN
CONNECTION WITH SAME). ASSIGNEE SHALL ALSO INDEMNIFY AND SAVE ASSIGNOR HARMLESS
FROM AND AGAINST ANY AND ALL LIENS, CLAIMS AND ENCUMBRANCES AGAINST ASSIGNOR'S
PROPERTY (AND FROM AND AGAINST THE PAYMENT OR SATISFACTION OF SAME) ARISING
DIRECTLY OR INDIRECTLY FROM, OR INCIDENT, TO THE AGREEMENT OR OPERATIONS FROM
AND AFTER THE EFFECTIVE TIME.
 
ASSIGNOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR STATUTORY
OR IN ANY MANNER AS TO THE TITLE TO THE LANDS, LEASES, ASSETS, WELLS, EQUIPMENT
OR FACILITIES AND EXPRESSLY DISCLAIMS THE SAME.
 
Assignee shall bear and pay any real property transfer taxes, if any and any
recording fees associated with the transfer of the Assets to Assignee.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-4-

 
 
This Assignment and Bill of Sale shall be binding upon and inure to the benefit
of the heirs, successors, and assigns of the respective parties hereto.
 


 
SIGNATURE PAGES FOLLOW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-5-

 
 
[ex10-2_img1.jpg]
 
 
-6-

 
 
[ex10-2_img2.jpg]
 
 

 
 
[ex10-2_img3.jpg]
 
 

 
 
[ex10-2_img4.jpg]
 
 

 
 
[ex10-2_img5.jpg]
 

 
 
[ex10-2_img6.jpg]
 
 

 
 
[ex10-2_img7.jpg]
 
 
 

 
 
[ex10-2_img8.jpg]
 
 

 
 
[ex10-2_img9.jpg]
 
 

 
 
[ex10-2_img10.jpg]
 
 

 
 
[ex10-2_img11.jpg]
 
 
 
